                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

DAVID CHRISTOPHER GLASS                                    CASE NO. 3:19-CV-01216

VERSUS                                                     JUDGE TERRY A. DOUGHTY

KRISTY MASSEY FINLEY, ET AL.                               MAG. JUDGE KAREN L. HAYES


                                       JUDGMENT
       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge's Report and Recommendation is correct,

       IT IS ORDERED, ADJUDGED AND DECREED that Defendants’ Rule 12(b)(1)

motion to dismiss for lack of subject matter jurisdiction [Doc. No. 9] is DENIED.

       Monroe, Louisiana, this 20th day of November, 2019.



                                                    _____________________________________
                                                     TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
